UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    WALTERJ. MILLETT,

                               Plaintiff,

                -against-                                              ORDER

 NANCY A. BERRYHILL,                                         17 Civ. 7295 (PGG) (HBP)
 Commissioner of Social Security,

                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff Walter J. Millett filed this action on September 25, 2017, pursuant to

Section 405(g) of the Social Security Act, 42 U.S.C. § 405(g), seeking review of a final decision

of the Commissioner of the Social Security Administration denying his application for disability

insurance benefits. (Dkt. No. 1) On October 3, 2017, this action was referred to Magistrate

Judge Henry B. Pitman for a Report and Recommendation ("R&R"). (Dkt. No. 8) On March

29, 2018, Plaintiff filed a motion for judgment on the pleadings. (Dkt .No. 15) On June 1, 2018,

Defendant filed a cross-motion for judgment on the pleadings. (Dkt. No. 17)

               On January 11, 2019, Judge Pitman issued an R&R recommending that this Court

remand the matter to the Commissioner for further proceedings. (R&R (Dkt. No. 20) at 80) 1

The R&R recites the requirement that the parties must file objections within fourteen days of

service, pursuant to 28 U.S.C. § 636(b)(l) and Rule 72 of the Federal Rules of Civil Procedure,

and that a "FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT IN A

WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW."                             ilii at 81


1
  The page numbers referenced in this Order correspond to the page numbers designated by this
District's Electronic Case Filing system.
(emphasis in original)); see also 28 U.S.C. § 636(b)(l) ("[w]ithin fourteen days after being

served with a copy [of a magistrate judge's report and recommendation], any party may serve

and file written objections to such proposed findings and recommendations"); Fed. R. Civ. P.

72(b)(2) ("Within 14 days after being served with a copy of the recommended disposition, a

party may serve and file specific written objections to the proposed findings and

recommendations."). No objections to the R&R have been filed by either side.

               This Court "may accept, reject, or modify, in whole or in part, the findings or

recommendations" issued by the magistrate judge. 28 U.S.C. § 636(b)(l)(C). "The district

judge evaluating a magistrate judge's recommendation may adopt those portions of the

recommendation, without further review, where no specific objection is made, as long as they are

not clearly erroneous." Gilmore v. Comm'r of Soc. Sec., No. 09 Civ. 6241 (RMB)(FM), 2011

WL 611826, at *1 (S.D.N.Y. Feb. 18, 2011) (quoting Chimarev v. TD Waterhouse Inv'r Servs.,

Inc., 280 F. Supp. 2d 208,212 (S.D.N.Y. 2003)). Because no objections have been filed, this

Court will review the R&R for clear error.

               Having conducted a review of the 82-page R&R, the Court finds that the R&R is

not clearly erroneous and, in fact, is thorough, well-reasoned, and in conformity with the law.

               Judge Pitman recommends that the case be remanded to the Commissioner

because, at step three of the five-part disability analysis - in which the ALJ must determine

whether any of plaintiffs impairments meet one of the listings in Appendix 1 of the regulations -

"[t]he ALJ provided no explanation ... as to why plaintiff did not meet Section 1.04[, one of the

listings in Appendix 1,] and did not discuss any specific medical evidence in the record." (R&R

(Dkt. No. 20) at 65) "[R]emand is appropriate where there is insufficient uncontradicted

evidence in the record to support the ALJ' s step three conclusion" and the ALJ has not provided



                                                 2
a rationale for why plaintiff did not meet a listing. Perozzi v. Berryhill, 287 F. Supp. 3d 4 71,

483-84 (S.D.N.Y. 2018) (citing Ryan v. Astrue, 5 F. Supp. 3d 493, 507-08 (S.D.N.Y. 2014)).

Where there is "evidence that plaintiffs impairments meet each of the requirements for listing

1.04A, the ALJ must provide an explanation of his reasoning as to why he believes the

requirements are not met and explain the credibility determinations and inferences he drew in

reaching that conclusion." Ryan v. Astrue, 5 F. Supp. 3d at 509.

                  Here, Judge Pitman finds that the ALJ did not provide adequate reasoning and a

rationale for why Plaintiffs impairment does not meet the requirements for listing 1.04A. (R&R

(Dkt. No. 20) at 70) In concluding that Plaintiffs impairment does not meet these requirements,

the ALJ states:

       There is no evidence of nerve root impingement characterized by neuro-anatomic
       distribution of pain with corresponding loss of sensory or reflex loss. There is no
       evidence of spinal arachnoiditis or spinal stenosis resulting in pseudoclaudication
       consistently throughout the period of review. Thus, there is insufficient evidence
       [this Listing was] met or medically equaled.

(A.R. 2 22-23) The ALJ provides no further reasoning and does not discuss relevant medical

evidence in the record.

                  In his detailed R&R, Judge Pitman notes that there is evidence that Plaintiffs

symptoms match those set forth in Section l .04(A). For example, nine of seventeen treating

physicians diagnosed Plaintiff with radiculopathy or suspected nerve root impingement or

inflammation (A.R. 345,414,416,419,426, 462-63, 601-02, 637,669, 679-80, 683), and

numerous diagnostic tests indicate that Plaintiff has nerve root compression (A.R. 416,419, 469-

71, 479, 679-80, 686, 688). There is also evidence of (1) movement restriction in Plaintiffs




2
  "A.R." refers to the administrative record that the Commissioner filed, pursuant to 42 U.S.C. §
405(g) (see SSA Administrative Record dated Oct. 30, 2017 (Dkt. No. 11)).
                                                   3
cervical and lumbar spine (A.R. 377,380,390,409,440,475,518,533,584,599,669,673,679,

695, 710); (2) motor loss secondary to nerve root compression (A.R. 377,379,440,441,461,

466,485,518,524,531,547,584,587,641,673,675,677,679, 703), and (3) reflex and sensory

loss (A.R. 377,379,380,390,393, 536,584,633,642,673,677,679, 703). Judge Pitman notes

that the "ALJ did not explain his reasons for not crediting these opinions and diagnostic tests, nor

did he explain why they were insufficient to establish evidence of nerve root compression."

(R&R (Dkt. No. 20) at 67-68) Judge Pitman concludes that "this is not a case where the

evidence in the record is so uncontradicted or overwhelming as to 'relieve the ALJ of his

obligation to discuss the potential applicability of Listing l.04(A), or at the very least, to provide

plaintiff with an explanation of his reasoning as to why plaintiffs impairments did not meet [the

listing].'" (R&R (Dkt. No. 20) at 70 (alteration in original) (citing Norman v. Astrue, 912 F.

Supp. 2d 33, 81 (S.D.N.Y. 2012) (adopting Report and Recommendation))) This Court agrees

with Judge Pitman's analysis and recommendation. Accordingly, a remand is required.

                Judge Pitman further finds that, at step three of the five-part disability analysis,

the ALJ did not adequately explain why he gave "less than controlling weight to [a treating

physician's] opinion regarding plaintiffs physical limitations[,] as is ordinarily required by the

treating physician rule." (M:h) "That rule mandates that the medical opinion of a claimant's

treating physician is given controlling weight if it is well supported by medical findings and not

inconsistent with other substantial record evidence." Shaw v. Chater, 221 F.3d 126, 134 (2d Cir.

2000).

         An ALJ who refuses to accord controlling weight to the medical opinion of a
         treating physician must consider various 'factors' to determine how much weight
         to give to the opinion[,] [including] (i) the frequency of examination and the
         length, nature and extent of the treatment relationship; (ii) the evidence in support
         of the treating physician's opinion; (iii) the consistency of the opinion with the
         record as a whole; (iv) whether the opinion is from a specialist; and (v) other


                                                   4
       factors brought to the Social Security Administration's attention that tend to
       support or contradict the opinion.

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (citing 20 C.F.R. § 404.1527(d)(2)). After

considering these factors, "the ALJ must 'comprehensively set forth [his] reasons for the weight

assigned to a treating physician's opinion."' Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)

(alteration in original) (quoting Halloran, 362 F.3d at 33). The regulations require that the ALJ

"'always give good reasons in [his] notice of determination or decision for the weight []

give[n]"' to the treating physician's opinion, Halloran, 362 F.3d at 32 (quoting 20 C.F.R.

§ 404.1526(d)(2)), and "[c]ourts have 'not hesitate[d] to remand [cases] when the [ALJ] has not

provided "good reasons" for the weight given to a treating physician['s] opinion."' Pena ex rel.

E.R. v. Astrue, No. 11 Civ. 1787 (KAM), 2013 WL 1210932, at *15 (E.D.N.Y. Mar. 25, 2013)

(second and third alternations in original) (quoting Halloran, 362 F.3d at 33); see also Burgess,

537 F.3d at 130 (remanding where ALJ did not provide adequate explanation for his failure to

credit treating physician's opinion).

               Here, Judge Pitman concludes that the ALJ "violated the treating physician rule

because he did not set forth good reasons for rejecting the opinions of [Plaintiffs treating

physician]." (R&R (Dkt. No. 20) at 79) Judge Pitman further finds "that this error was not

harmless because it would have changed plaintiffs [residual functional capacity ("RFC")]."

ilih) The ALJ' s "conclusion that plaintiff had the RFC to perform [the] full range of sedentary
work is not supported by substantial evidence[,] because it does not take into account the

functional limitations found by [the treating physician]" and two other "consultative orthopedists

who were the only other physicians to provide a function-by-function analysis of plaintiffs work

capabilities." (Id. at 74, 80)




                                                 5
               The Court agrees with Judge Pitman's analysis and recommendations.

                                         CONCLUSION

               For the reasons stated above, the Magistrate Judge's Report and Recommendation

is adopted in its entirety. The case is remanded, and the Clerk of Court is directed to close this

case.

Dated: New York, New York
       April 25, 2019

                                              SO ORDERED.




                                              United States District Judge




                                                  6
